Case 2:20-cv-01526-SJF-ARL Document 32 Filed 12/02/20 Page 1 of 5 PageID #: 504




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NEW YORK
                            CENTRAL ISLIP DIVISION

CARDCONNECT, LLC,                     §
    Plaintiff,                        §
                                      §
v.                                    §
                                      §        CASE NO. 2:20-cv-01526
LAW OFFICE OF FRANCISCO J.            §
RODRIGUEZ and FRANCISCO J.            §
RODRIGUEZ,                            §
      Defendant.                      §
LAW OFFICE OF FRANCISCO J.            §
RODRIGUEZ and FRANCISCO J.            §
RODRIGUEZ                             §
      Defendant/Third-Party Plaintiff §
                                      §
v.                                    §
                                      §
ANTONIO JUAREZ HERNANDEZ,             §
NEREYDA VEGA, ROYAL LIBERTY §
OIL LEASING, LLC, AND ROYAL           §
INTERNATIONAL INVESTMENT              §
GROUP, LLC                            §
      Third-Party Defendants          §

     DEFENDANTS/THIRD-PARTY PLAINTIFFS’ MOTION FOR LEAVE TO FILE
     SUPPLEMENTAL RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
                            JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      COMES NOW LAW OFFICE OF FRANCISCO J. RODRIGUEZ and FRANCISCO

J. RODRIGUEZ (“FJR”), Defendants/Third-Party Plaintiffs, and files this Motion for Leave

to File Supplemental Response to Plaintiff CARDCONNECT, LLC’s (“CardConnect”)

Motion for Summary Judgment, and respectfully shows as follows:




                                           1
Case 2:20-cv-01526-SJF-ARL Document 32 Filed 12/02/20 Page 2 of 5 PageID #: 505




                                     INTRODUCTION

       1.      On October 23, 2020, CardConnect served FJR with a Motion for Summary

Judgment solely on its breach of contract claim, and filed a letter noting the service of the

Motion in accordance with this Court’s individual rules. (Doc. 26).

       2.      CardConnect did not file and serve FJR, who is a pro se litigant, with a

“Notice to Pro Se Litigant Who Opposes a Summary Judgment” pursuant to Local Civil

Rule 56.2 which must contain, inter alia, the full text of Local Civil Rule 56.1.

       3.      FJR served his Response to the Motion for Summary Judgment on

CardConnect on November 20, 2020. The Response did not contain a corresponding

Statement of Material Facts pursuant to Local Civil Rule 56.2(b).

       4.      CardConnect filed the Motion for Summary Judgment and its Reply to FJR’s

Response on November 30, 2020. (Docs. 29, 31). In its Reply, CardConnect relies on the

lack of a corresponding Statement of Material Facts from FJR to assert that its Motion

should granted as all the statements in its Statement of Material Facts should be deemed

admitted. For the reasons set out below, FJR requests leave to file a supplemental

response to CardConnect’s Motion for Summary Judgment.

                          EXHIBITS IN SUPPORT OF MOTION

       5.      In support of this Motion, FJR submits the following exhibits:

            a. Exhibit A – Proposed Supplemental Response

                                        ARGUMENT

A. Legal Standards

       6.      Local Civil Rule 56.2 provides that any represented party moving for

summary judgment against a pro se party “shall serve and file as a separate document,



                                              2
Case 2:20-cv-01526-SJF-ARL Document 32 Filed 12/02/20 Page 3 of 5 PageID #: 506




together with the papers in support of the motion, the following ‘Notice To Pro Se Litigant

Who Opposes a Motion For Summary Judgment’ with the full texts of Fed. R. Civ. P. 56

and Local Civil Rule 56.1 attached.” Fed. Proc. Rules Service, Dist. Court for the S. & E.

Dist. Of N.Y., Rule 56.2. The failure to comply with this rule “ordinarily results in reversal

of a grant of summary judgment, regardless of the strength of the movant’s motion, unless

it is clear that the pro se party understood the nature and consequences of summary

judgment.” Forsyth v. Federation Employment and Guidance Service, 409 F.3d 565, 570

(2nd Cir. 2005) abrogated on other grounds by Ledbetter v. Goodyear Tire & Rubber Co.,

Inc., 550 U.S. 618 (2007).

       7.     A pro se litigant is not deemed to understand the consequences of the

summary judgment motion simply because the litigant files a response to the opposing

party’s motion for summary judgment. Id. at 571; Vital v. Interfaith Medical Center, 168

F.3d 615, 621 (2nd Cir. 1999). Even where a pro se litigant’s response specifically cites

to Rule 56, this ground is not enough to cure the defect in lack of notice. McPherson v.

Coombe, 174 F.3d 276, 281-82 (2nd Cir. 1999).

       8.     A court may grant a motion to supplement “[i]n the exercise of its discretion,

upon reasonable notice and upon such terms as may be just.” Ramirez v. U.S., 2014 WL

5334036, *2 (S.D.N.Y. 2014). “Absent undue delay, bad faith, dilatory tactics, undue

prejudice to the party to be served with the proposed pleading, or futility, the motion

should be freely granted.” Id.

B. This Court Should Grant Leave to Supplement

       9.     In its Reply, CardConnect relies on the absence of a corresponding

Statement of Material Facts for its assertion that the Court should deem the facts in its



                                              3
Case 2:20-cv-01526-SJF-ARL Document 32 Filed 12/02/20 Page 4 of 5 PageID #: 507




Statement of Material Facts as admitted under Local Civil Rule 56.1. While CardConnect

attempts to hold FJR strictly to this Court’s local rules, CardConnect failed in its own duty

under Local Civil Rule 56.2 as a represented party to provide notice of the requirements

under Local Civil Rule 56.1 to FJR. Local Civil Rule 56.2 requires this notice because FJR

is proceeding pro se. This local rule is based on the Second Circuit’s long held concern

of the disparity of knowledge of local court procedures between lawyers and pro se

litigants. See Forsyth, 409 F.3d at 570. FJR is not an attorney in New York, has never

practiced in the Eastern District of New York, and is accordingly unfamiliar with the local

court procedures.

       10.    While CardConnect’s failure to provide the required notice ordinarily results

in a denial of the Motion for Summary Judgment, FJR simply requests that this Court

grant him leave to supplement his Response to Plaintiff’s Motion for Summary Judgment.

Should this Court grant leave, FJR would not be opposed to a supplemental reply from

CardConnect to respond to FJR’s corresponding Statement of Facts.

                                          PRAYER

       31.    For the above reasons, FJR asks the Court to grant FJR’s Motion for Leave

to File Supplemental Response to CardConnect’s Motion for Summary Judgment, and

provide all other relief to which FJR is entitled.

                                            Respectfully Submitted,


                                            By: /s/ Francisco J. Rodriguez
                                                    FRANCISCO J. RODRIGUEZ, PRO SE
                                                    1111 West Nolana, Suite A
                                                    McAllen, Texas 78504
                                                    Telephone No.: (956) 687-4363
                                                    Telecopier No.: (956) 687-6415
                                                    frankr@mcallenlawfirm.com

                                               4
Case 2:20-cv-01526-SJF-ARL Document 32 Filed 12/02/20 Page 5 of 5 PageID #: 508




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was

  served to the following counsel of record on this 2nd day of December, 2020, to wit:

       VIA E-MAIL: john.peterson@polsinelli.com

       John W. Peterson
       Polsinelli, PC
       401 Commerce St., Ste. 900
       Nashville, TN 37219
       Attorney for Plaintiff


                                                /s/ Francisco J. Rodriguez
                                                FRANCISCO J. RODRIGUEZ




                                            5
